Citation Nr: 1731788	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-21 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1989 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In her August 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans' Law Judge at the RO.  The hearing was scheduled for September 2015, but the Veteran subsequently canceled her hearing request. Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This case was before the Board in December 2015 and again in May 2016, when an issue of increased rating for a lumbar spine disorder was remanded in the December 2015 decision and was disposed of in the May 2016 decision which found an included TDIU claim was on appeal pursuant to Rice v. Shinseki, 22Vet. App. 447, 453-54 (2009).  The TDIU matter was remanded for additional development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the development obtained pursuant to the Board's May 2016 remand directives continues to be inadequate.  When the Board remands an issue on appeal, it has the obligation to ensure that there has been substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's May 2016 remand directed that an examination, specifically a vocational assessment, be obtained to ascertain and evaluate the functional impact of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  Her service-connected disabilities were noted to include obstructive sleep apnea, major depressive disorder, total abdominal hysterectomy, lumbar strain, status postoperative right knee meniscectomy with degenerative changes, left shoulder strain, right and left lower extremity varicose veins, hiatal hernia with gastroesophageal reflux disease, bilateral pes planus with plantar fasciitis, sinusitis, status postoperative total hysterectomy scar, and tension headaches.  This assessment was to address the impact of these service-connected disabilities on her day-to-day functioning and ability to gain and maintain a substantially gainful occupation.  The remand requested that a vocational specialist provide opinions as to the functional impairments caused by the Veteran's service-connected disabilities on her ability to perform sedentary and physical tasks, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disorders.  See e.g., June 2016 Vocational Rehabilitation and Employment (VR&E) Bulletin (noting VR&E Service has historically stated that the Veterans Service Center should refer these requests to a Vocational Rehabilitation Specialist at VHA for completion based on a precedent opinion on the issue provided by VA's Office of General Counsel, 8-94).

Following the May 2016 remand, the RO in July 2017, obtained multiple 
VA examinations addressing the occupational and functional impacts of each of the individual service connected disabilities.  However these examinations which were conducted by various medical personnel (none of whom were shown to be vocational/occupational specialists), did not address the cumulative impact of the disabilities taken together on the Veteran's ability to gain and maintain a substantially gainful occupation consistent with her education and occupational experience.  

Although the U.S. Court of Appeals for the Federal has noted that "a TDIU determination does not require any analysis of the actual opportunities available on the job market" Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011)), the Board has a duty to rely on actual evidence of employability and analyze such evidence in making its conclusions.  See Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that, when adjudicating a TDIU request, the Board "may not reject that claim without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal").  Additionally, in Smith, it was noted that the government (VA) agreed that 38 U.S.C.A. § 5103A(g) provided the VA with the discretion to offer additional assistance in the form of a vocational expert when the VA concluded that it was necessary.  Thus, the Federal Circuit noted that VA agreed the appellant that a vocational expert could be "necessary" under the facts of a particular case.  
As determined in the 2016 Board remand, it has been determined that a vocational assessment is need under the circumstances and facts of this case.  

Furthermore, since the July 2017 VA examinations were conducted, additional medical evidence was obtained including that pertinent to the service connected pes planus disability.  This includes 37 pages of CAPRI in VBMS which includes some podiatry records suggesting worsening foot symptoms since the 7/16 VAX.  (see pg. 17 for 9/9/16 podiatry record.)  Also the Board notes that a Vocational Rehab Folder was uploaded to the Veteran's VBMS folder on July 27, 2017, which contains potentially pertinent evidence.  In this regard, the Board notes that basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible given the functional impairment due to a claimant's service-connected and non-service-connected disabilities.  38 C.F.R. §§ 21.40, 21.50-53 (2016).  This shows that the Veteran has had contact with VA's VR&E service.

In light of this, the Board finds that obtaining a vocational assessment and/or a social and industrial survey would allow for compliance with the prior Remand's directives and assist the Board in making a determination on the Veteran's capacity for employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records since April 2017.

2.  After completing #1, request a vocational rehabilitation specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on her ability to function in an occupational setting.  

If a vocational assessment is not feasible, document the file and explain why.  

Then, arrange for the Veteran to undergo a social survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of her service-connected disabilities (obstructive sleep apnea, major depressive disorder, total abdominal hysterectomy, lumbar strain, status postoperative right knee meniscectomy with degenerative changes, left shoulder strain, right and left lower extremity varicose veins, hiatal hernia with gastroesophageal reflux disease, bilateral pes planus with plantar fasciitis, sinusitis, status postoperative total hysterectomy scar, and tension headaches.) on her ability to interact with others and function in an industrial setting, in accordance with M21-1, III.iv.3.A..  

The claims file and a copy of this Remand should be made available to the examiner.  The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of her service-connected disabilities (noted above), and the impact of those on her employability.  In particular, the examiner should explain how the Veteran's service-connected disabilities, taken individually or cumulatively, would affect her ability to perform in a work environment similar to her educational training and work history and what barriers she would face. 

A comprehensive rationale must be provided for any opinion offered.  A contracted examination for either of the above options is an avenue for the Board to obtain the information needed to make a decision in this appeal.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



